Title: From Thomas Jefferson to John Jay, 12 March 1786
From: Jefferson, Thomas
To: Jay, John



Sir
London Mar. 12. 1786.

The date of a letter from London will doubtless be as unexpected to you as it was unforeseen by myself a few days ago. On the 27th. of the last month Colo. Smith arrived in Paris with a letter from Mr. Adams informing me that there was at this place a minister from Tripoli, having general powers to enter into treaties on behalf of his state, and with whom it was possible we might do something in our commission to that power; and that he gave reason to believe he could also take arrangements with us for Tunis. He further added that the minister of Portugal here had received ultimate instructions from his court, and that probably that treaty might be concluded in the space of three weeks, were we all on the spot together. He therefore pressed me to come over immediately. The first of these objects had some weight on my mind because as we had sent no person to Tripoli or Tunis, I thought, if we could meet a minister from them on this ground, our arrangements would be settled much sooner and at less expence. But what principally decided with me was the desire of bringing matters to a conclusion with Portugal before the term of our commission should expire, or any new turn in the negociations of France and England should abate their willingness to fix a connection with us. A third motive had also it’s weight. I hoped that my attendance here, and the necessity of shortening it, might be made use of to force a decisive answer from this court. I therefore concluded to comply with Mr. Adams’s request. I went immediately to Versailles, and apprised the count de Vergennes that circumstances of public duty called me hither for three or four weeks, arranged with him some matters, and set out with Colo. Smith for this place, where we arrived last night, which was as early as the excessive rigour of the weather admitted. I saw Mr. Adams immediately, and again to-day. He informs me that the minister of Portugal was taken ill five or six days ago, has been very much so, but is now somewhat better. It would be very mortifying indeed should this accident, with the shortness of the term to which I limit my stay here, defeat what was the principal object of my journey, and that without which I should hardly have undertaken it. With respect to this country, I  had no doubt but that every consideration had been urged by Mr. Adams which was proper to be urged. Nothing remains undone in this way. But we shall avail ourselves of my journey here as if made on purpose, just before the expiration of our commission, to form our report to Congress on the execution of that commission, which report, they may be given to know, cannot be formed without decisive information of the ultimate determination of their court. There is no doubt what that determination will be; but it will be useful to have it, as it may put an end to all further expectations on our side the water, and shew that the time is come for doing whatever is to be done by us for counteracting the unjust and greedy designs of this country. We shall have the honour, before I leave this place, to inform you of the result of the several matters which have brought me to it.
A day or two before my departure from Paris, I received your letter of January [19.] The question therein proposed How far France considers herself as bound to insist on the delivery of the posts, would infallibly produce another, How far we consider ourselves as guarantees of their American possessions, and bound to enter into any future war in which these may be attacked? The words of the treaty of alliance seem to be without ambiguity on either head. Yet I should be afraid to commit Congress by answering without authority. I will endeavour on my return to sound the opinion of the minister if possible, without exposing myself to the other question. Should any thing forcible be meditated on these posts, it would possibly be thought prudent previously to ask the good offices of France to obtain their delivery. In this case they would probably say we must first execute the treaty on our part by repealing all acts which have contravened it. Now this measure, if there be any candour in the court of London, would suffice to obtain a delivery of the posts from them, without the mediation of any third power. However if this mediation should be finally needed, I see no reason to doubt our obtaining it, and still less to question it’s omnipotent influence on the British court.
I have the honour to be with sentiments of the highest respect & esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

